

Exhibit 10.16


[idexcorp4printcolorrgb.jpg]
IDEX Corporation
1925 West Field Court
Suite 200
Lake Forest, IL 60045-4824
United States
www.idexcorp.com








PERSONAL AND CONFIDENTIAL


January 16, 2012


Mr. Jeffrey Bucklew
1133 Ashland Ave. Wilmette, Illinois 60091


Dear Jeffrey,


We are pleased to offer you the position of Chief Human Resource Officer for
IDEX Corporation, based in Lake Forest, IL, reporting directly to Andrew
Silvernail, Chief Executive Officer. The following terms apply to this offer:


•
Your annual base salary will be Three Hundred Fifteen Thousand Dollars
($315,000.00) payable on a biweekly basis at the rate of Twelve Thousand One
Hundred Fifteen Dollars and Thirty Eight cents ($12,115.38) per pay period. You
will be eligible for a review of your salary with consideration for an increase
in March 2013. While we hope that you have a long and mutually beneficial
relationship, your employment is considered "at will" and will not be for any
fixed term or definite period and may be terminated by you or IDEX at any time.



•
Your anticipated start date is February 27, 2012.



•
You will be eligible for participation in our Management Incentive Compensation
Plan (MICP), as established each fiscal year, which provides annual incentive
earnings opportunity based on business unit and personal performance. Your MICP
target level of incentive compensation will be Sixty Percent (60%) of your
annual base pay in effect at the beginning of the plan year. The actual pay-out
under the plan could be more or less than the target level and will depend on
IDEX Corporation's performance and your performance. Enclosed is a copy of the
current MICP Compensation Programs Booklet.



•
You will be eligible for the full range of benefits including: the IDEX Defined
Contribution Retirement Plan, the IDEX 401(k) Savings Plan, medical and dental
coverage, short-term and long-term disability coverage, and life insurance.
Summaries of these benefit plans are enclosed.



•
You are eligible for a company car allowance of One Thousand Two Hundred Fifty
Dollars

($1,250.00) per month paid on a biweekly basis.


•
Based upon your position, you will also be eligible to participate in the IDEX
Corporation

Supplemental Executive Retirement and Deferred Compensation Plan. The purpose of
the plan is to provide non-qualified retirement compensation benefits above IRS
limits and to provide participants with the ability to defer other amounts of
compensation.



--------------------------------------------------------------------------------



[idexcorp4printcolorrgb.jpg]
IDEX Corporation
1925 West Field Court
Suite 200
Lake Forest, IL 60045-4824
United States
www.idexcorp.com




•
Subject to approval from our Board of Directors, you will be eligible for equity
grants beginning with the 2013 program cycle in the form of a combination of
stock options and restricted stock shares under the IDEX Incentive Award Plan
(lAP) at our annual grant as established each fiscal year. These annual awards
for your position are currently targeted to have a value of Seventy Five Percent
(75%) of base salary, Your actual award in any year is dependent upon current
program design and your performance. This plan is designed to provide an
incentive and reward to key employees who are in a position to make substantial
contributions to the success of the company.



•
The initial price at which the option awards are granted will be the closing
price of IDEX common stock on the grant date. Your options may be exercised
after they become vested, and for a period of up to ten years from the date they
were awarded. Currently, options vest at the rate of 25% per year.



•
Restricted shares of stock currently vest 100% on the third anniversary of the
grant date; during this restriction period, you will receive dividend payments.
Once the restriction period lapses, the stock certificates will be released to
you and you will retain full ownership of the shares. Once vested, these shares
will be considered taxable income to you, and you will be provided more
information at that time regarding payment of withholding taxes, if applicable.
Of course, you must remain employed by IDEX Corporation in order to achieve
vesting for these lAP awards.



When granted, we will provide you with a grant agreement, and ask that you sign
the agreement and complete a beneficiary designation form.


In lieu of your regular 2012 program grant, and as a sign on inducement, upon
hire you will be granted a stock option award of 11,000 options. These options
will vest ratably at 25% each year as of the anniversary of the grant. The
option price will be the closing price of IDEX common stock on the grant date.
Also, upon hire, you will be granted 3,220 restricted shares of IDEX common
stock that will cliff (100%) vest on the third anniversary of the grant.
Unvested restricted stock is eligible to receive dividend payments.


•
In the event of a "Change in Control," as defined in the Amended and Restated
IDEX Corporation Supplemental Executive Retirement Plan, that results in your
termination form service within twenty-four (24) months of the Change in
Control,the Company shall be obligated to pay your base salary at the rate then
in effect and your then current target annual bonus (MICP or equivalent plan)
for a minimum of twenty-four (24) months following the date of termination(for a
total payment of two (2) times both base salary and target annual bonus), This
payment shall not be applicable in the event of your voluntary termination.



•
If, in the future, your employment with IDEX Corporation is terminated without
cause ("cause" defined as willful misconduct or fraudulent behavior), IDEX will
pay you up to twelve (12) months' base salary at the then current monthly base
rate plus your targeted annual incentive bonus in exchange for a signed release.
Such benefit will not be applicable in the event of your voluntary termination.



This offer of employment is subject to your satisfactory completion of a drug
and alcohol abuse screening test, to be scheduled at a qualified laboratory, and
a background screening. A copy of the policy is enclosed.



--------------------------------------------------------------------------------



[idexcorp4printcolorrgb.jpg]
IDEX Corporation
1925 West Field Court
Suite 200
Lake Forest, IL 60045-4824
United States
www.idexcorp.com


At IDEX, we have a strong standard of conduct and ethics policy. Immediately
upon accepting employment, you will be required to go through on-line training
on this policy and will abide by it. A copy of this policy is enclosed.


The company does require that all new exempt employees agree to and sign an
Employee Confidentiality Information, Work Product, Non-Disclosure and
Non-Solicitation Agreement. Two copies are enclosed. Please sign and return one
copy and maintain the second copy for your file.


Two copies of this offer letter are enclosed. Please indicate your acceptance of
this offer by signing on the line provided below and return a signed copy to me.


Jeffrey, we have discussed the importance of the position to IDEX and some of
the critical challenges that the team faces. We are confident that your
leadership skills and experience can make a significant contribution to the
success of IDEX, and that this position can be a positive professional step for
you.


 
 
 
 
 
 
Sincerely,
 
 
 
/s/ Andrew Silvernail
 
 
 
Andrew Silvernail
 
 
 
 
 
/s/ Jeffrey Bucklew
 
 
1/18/2012
Acceptance of Employment Offer
 
 
Date
Jeffrey Bucklew
 
 
 
 
 
 
 
 
 
 
 





***************************************************************************************************************


Enclosures:
• MICP Compensation Programs Booklet, revised each fiscal year
• Employee Confidentiality Information, Work Product, Non-Disclosure and
Non-Solicitation Agreement
- Exhibit A
• Code of Business Conduct and Ethics Policy
• Benefit Highlights Brochure
• Drug and Alcohol Abuse-Screening Test Locations
• Background Investigation Authorization Form

